ICJ_087_MaritimeDelimitation_QAT_BHR_1991-10-11_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER OF 11 OCTOBER 1991

199]

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE LE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE DU 11 OCTOBRE 1991
Official citation :

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 11 October 1991,
1.C.J. Reports 1991, p. 50

Mode officiel de citation :

Délimitation maritime et questions territoriales
entre le Qatar et Bahreïn, ordonnance du 11 octobre 1991,
C.IJ. Recueil 1991, p. 50

 

Sales number 599
N° de vente :

 

 

 
11 OCTOBER 1991

ORDER

MARITIME DELIMITATION AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES
ENTRE LE QATAR ET BAHREIN

(QATAR c. BAHREIN)

11 OCTOBRE 1991

ORDONNANCE
50

COUR INTERNATIONALE DE JUSTICE

ANNEE 1991

11 octobre 1991

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE LE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 44 et 48 de son Régle-
ment,

Vu la requéte enregistrée au Greffe de la Cour le 8 juillet 1991, par
laquelle l'Etat du Qatar a introduit une instance contre l'Etat de Bahreïn
au sujet de certains différends entre les deux Etats relatifs à la souverai-
neté sur les îles de Hawar, aux droits souverains sur les hauts-fonds de
Dibal et de Qit’at Jaradah et à la délimitation des zones maritimes entre
les deux Etats;

Considérant que, dans cette requéte, le Qatar fonde la compétence de la
Cour sur certains accords que les Parties auraient conclus en décembre
1987 et en décembre 1990, l’objet et la portée de engagement a accepter
cette compétence étant déterminés, d’après le Qatar, par une formule
proposée au Qatar par Bahreïn le 26 octobre 1988 et acceptée par le Qatar
en décembre 1990;

Considérant que, par lettres adressées au Greffier de la Cour le 14 juil-
let 1991 et le 18 août 1991, Bahreïn a contesté le fondement de la compé-
tence invoqué par le Qatar;

Considérant que, au cours d’une réunion que le Président de la Cour a
tenue avec les représentants des Parties le 2 octobre 1991, il a été convenu

4

1991
11 octobre
Role général
n° 87
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 11 X 91) 51

qu’il serait statué séparément, avant toute procédure sur le fond, sur les
questions de compétence et de recevabilité en l'espèce; et que les Parties
sont également convenues, au cours de la même réunion, des délais pour
le dépôt des pièces de la procédure sur ces questions;

Considérant qu’il est nécessaire que la Cour soit informée de tous les
moyens de fait et de droit sur lesquels les Parties se fondent à ce sujet;

Compte tenu de l’accord intervenu entre les Parties, consultées en vertu
de l’article 31 du Règlement, au sujet de la procédure,

Décide que les pièces de la procédure écrite porteront d’abord sur la
question de la compétence de la Cour pour connaître du différend et sur
celle de la recevabilité de la requête;

Fixe comme suit la date d’expiration des délais pour le dépôt de ces
pièces:
Pour le mémoire de l'Etat du Qatar, le 10 février 1992;
Pour le contre-mémoire de l’Etat de Bahreïn, le 11 juin 1992; et
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le onze octobre mil neuf cent quatre-vingt-onze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement du Qatar et au Gouver-
nement de Bahrein.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
